DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Remarks/Arguments
Applicant’s Response to the Non-Final Rejection, received on 9 December 2021 (“Response”) is acknowledged. The Response appears to be a bona fide attempt at furthering prosecution and the Examiner will treat the Response as fully responsive. 
Applicant’s arguments with respect to claims 1-3 and 5-12 have been considered but are moot because the arguments are not persuasive to overcome the rejection or arguments do not apply to any of the references being used in the current rejection(s). 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
a.	Regarding claim 8, this embedded type of claim is confusing. It is required for the applicant to amend this claim that looks like the other dependent claims if claim 8 is depending on claim 5.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Choi et al. (US 2017/0124409 A1) in view of Sakuma at el. (US 6,766,038).
a.	Regarding claim 1, Choi discloses an image processing apparatus comprising:
a memory (Choi discloses that “A cache 406, a Read Only Memory ("ROM") 408, a Random Access Memory ("RAM") 410” at Fig. 4 and ¶0059); 
an input/output device (Choi discloses input/output adapter at Fig. 4-420 and ¶0059); and 
a processor communicatively coupled to the memory and the input/output device, wherein the processor (Choi discloses CPU at Fig. 4-404 and ¶0059) is configured to:
perform convolution computation on an input image based on a captured image obtained by capturing the image with a camera (Choi discloses “[a] first user input device 452, a second user input device 454, and a third user input device 456” at Fig. 4 and ¶0062), and that detects an object (Choi discloses that “an image is received. In some embodiments, regions of interest (ROIs), such as small, medium and/or large ROIs, within the image may be received” at Fig. 5-502 and ¶0066), 
perform feature map validation validating likelihood that the input image contains the object on a basis of a feature map obtained by the convolution computation (Choi discloses that “scale dependent pooling (SDP) is performed to convolutional features within the subset of regions of interest to determine a likelihood of an object category” at Fig. 5-508 and ¶0068),

the processor determines whether or not each of the plurality of blocks configuring each of the feature maps indicates features of the object, and performs the feature map validation on a basis of placement of blocks determined to indicate the features of the object in the feature map and blocks determined not to indicate the features of the object in the feature map (Choi discloses that “the SDP generates three branches after conv3, conv4 and conv5. Each branch includes an ROI pooling layer 306 and ROI pooling features 307 connected to two successive FC layers 308 for calculating class scores 310 and bounding box regressors 312. The fine-tuning process starts from a pre-trained network. During fine-tuning, input object proposals are first distributed into three groups based on their height and then fed into corresponding ROI pooling layer to pool convolutional features from different feature maps. Gradients are back-propagated from three branches to update corresponding FC layers and convolutional filters. By explicitly enforcing neurons to learn for different scales of objects, the convolutional layers 203 are able to detect small objects at an early stage and effectively improve the detection accuracy on small objects compared to conventional methods” at Fig. 3 and ¶0057).
However, Choi does not disclose perform time series validation validating in time series a result of the feature map validation, correct a detection result about the object, the detection result being output by input/output device, when result of the time series validation does not satisfy a predetermined condition, and the processor outputs a signal indicating that the object cannot be detected when a case in which the result of the time series validation does not satisfy the predetermined condition continues for a predetermined period of time.
Sakuma discloses perform time series validation validating in time series a result of the feature map validation (Sakuma discloses that “the moving speed is obtained from the value of the time displacement of the image patterns and the corresponding moving distance … Specifically, the value of the time displacement, that is, the moving time interval Tv is obtained 
correct a detection result about the object, the detection result being output by input/output device, when result of the time series validation does not satisfy a predetermined condition (Sakuma discloses that “the image data and specific shape patterns prepared beforehand in the database and the like are extracted on the basis of the moving speed, and after correcting the time scale using the moving speed already computed, the degree of similarity is computed …” at col. 9, line 65-col. 10, line 16), and 
the processor outputs a signal indicating that the object cannot be detected when a case in which the result of the time series validation does not satisfy the predetermined condition continues for a predetermined period of time.(It is inherent and readily apparent that Sakuma will have the feature of this limitation because Sakuma’s invention comprises features pertinent to “using the degree of similarity, the pattern is recognized[,] and … a moving object can be recognized using the time sequence image data” at Figs. 9-906 and 9-918 and col. 10, lines 8-16. To able to detect an object, the system will indicate when the object would not be able to be detected as well.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the process of time series detection and object recognition of Sakuma to Choi’s scale dependent pooling.
The suggestion/motivation would have been to “provide highspeed recording of a moving object” (Sakuma; col. 3, lines 11-15) in order to “measure a relative moving speed and a shape pattern of a moving object, when an observation point and the moving object are moving on a given track relative to the other” (Sakuma; col. 2, line 65- col. 3, line 3)
b.	Regarding claim 2, the combination applied in claim 1 discloses wherein

the processor performs the feature map validation on each of a plurality of the feature maps obtained by the convolution computation performed the plurality of times (Choi discloses that “the SDP generates three branches after conv3, conv4 and conv5. Each branch includes an ROI pooling layer 306 and ROI pooling features 307 connected to two successive FC layers 308 for calculating class scores 310 and bounding box regressors 312. The fine-tuning process starts from a pre-trained network. During fine-tuning, input object proposals are first distributed into three groups based on their height and then fed into corresponding ROI pooling layer to pool convolutional features from different feature maps. Gradients are back-propagated from three branches to update corresponding FC layers and convolutional filters. By explicitly enforcing neurons to learn for different scales of objects, the convolutional layers 203 are able to detect small objects at an early stage and effectively improve the detection accuracy on small objects compared to conventional methods” at Fig. 3 and ¶0057).
c.	Regarding claim 3, the combination applied in claim 1 discloses wherein
the processor performs the feature map validation on a basis of a comparison result of comparison of the placement with a placement pattern stored in advance (Choi discloses that “FC layers 308 to enforce convolutional features 305 to learn scale-specific patterns during fine-tuning” at Fig. 3-308 and ¶0055).
d.	Regarding claim 11, the combination applied in claim 1 discloses wherein the predetermined condition is that a predetermined result of the feature map validation continues a predetermined number of times consecutively in a time series (Cho discloses that “The signature verification program senses that the input of the handwritten signature starts when Z becomes zero or lower (timing t1) first after the acquisition of time-series data (X, Y, Z) starts. .

Claims 5-8 are rejected under 35 U.S.C. 103 as being unpatentable over Choi et al. (US 2017/0124409 A1) in view of Sakuma at el. (US 6,766,038), and further in view of You et al. (US 2014/0086477 A1).
a.	Regarding claim 5, the combination applied in claim 1 discloses all the previous claim limitations. However, the combination does not explicitly discloses the limitations specified in claim 5. 
You discloses wherein the image processing apparatus is mounted in an own vehicle (You discloses a binocular camera at ¶0053), and 
the object is an other vehicle present around the own vehicle (You discloses a binocular camera at ¶0053).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize binocular camera of You to the combination.
The suggestion/motivation would have been to “detect the drivable region based on the density of the active points within the detection window, according to the U-disparity map obtained from the disparity map; therefore, they have high anti-noise robustness and reliability” (You; ¶0018).
b.	Regarding claim 6, the combination applied in claim 5 discloses wherein the processor is further configured to

perform the feature map validation on a basis of a comparison result of comparison of the placement with a placement pattern stored in advance (Choi discloses that “the SDP generates three branches after conv3, conv4 and conv5. Each branch includes an ROI pooling layer 306 and ROI pooling features 307 connected to two successive FC layers 308 for calculating class scores 310 and bounding box regressors 312. The fine-tuning process starts from a pre-trained network. During fine-tuning, input object proposals are first distributed into three groups based on their height and then fed into corresponding ROI pooling layer to pool convolutional features from different feature maps. Gradients are back-propagated from three branches to update corresponding FC layers and convolutional filters. By explicitly enforcing neurons to learn for different scales of objects, the convolutional layers 203 are able to detect small objects at an early stage and effectively improve the detection accuracy on small objects compared to conventional methods” at Fig. 3 and ¶0057), and
determine the placement pattern for use in the comparison, on a basis of the direction set (Choi discloses that “the SDP generates three branches after conv3, conv4 and conv5. Each 
c.	Regarding claim 7, the combination applied in claim 5 discloses wherein the image processing apparatus is mounted in an own vehicle (You discloses a binocular camera at ¶0053), and
the object is an other vehicle present around the own vehicle (You discloses a binocular camera at ¶0053).
d.	Regarding claim 8, the combination applied in claim 5 discloses an external environment recognition apparatus comprising:
the image processing apparatus according to claim 5, wherein
the external environment recognition apparatus outputs at least one of a warning signal for warning a driver of the own vehicle and a vehicle control signal for controlling an operation of the own vehicle, on a basis of a corrected sensing result about the other vehicle, the corrected detection result being corrected by the detection result correction section (You discloses that “an output apparatus 293 for outputting the result obtained by implementing the detected drivable region to the outside, such as a screen, a printer, a communication network and a remote output device connected thereto, etc” at ¶0096).

Allowable Subject Matter
Claims are 9 and 12 allowed.
Claim 13 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Following is a list of references pertinent to the claimed invention:
Irani et al. (US 20040071367 A1): A method and system for computing at least one of spatial and temporal relationships between at least first and second sequences of representations having respective first and second temporal progressions and including employing the first and second temporal progressions to obtain at least one of the spatial and temporal relationships. 
Imagawa et al. (US 20060120564 A1): A human identification apparatus, which can judge for identification of human images even in temporally-distant frames or frames shot with different cameras, judges whether or not persons represented by human images respectively included in different image sequences are the same person, and includes: a walking posture detecting unit which detects first and second walking sequences, each sequence being an image sequence indicating a walking state of respective first and second persons respectively included in the different image sequences; and a walking state estimating unit which estimates a transition state of a walking posture in the periodic walking movement of the first person at a time or in a position different from a time or a position of the walking sequence of the first person; and a judging unit which verifies whether or not the estimated transition state of the walking posture of the first person matches the transition state of the walking posture of the second 

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN W LEE whose telephone number is (571)272-9554. The examiner can normally be reached Mon-Fri 8:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NAY MAUNG can be reached on 571-272-7882. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: 




/JOHN W LEE/Primary Examiner, Art Unit 2664